          Case 1:17-cv-10432-DJC Document 160-1 Filed 02/15/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,                                           Civil Action No.: 17-10432-DJC
    Plaintiff,
DI
VS.

THE WOODS HOLE, MARTHA’S VINEYARD
AND NANTUCKET STEAMSHIP AUTHORITY,
     Defendant.



                        PLAINTIFF’S BILL OF COSTS ITEMIZATION


     I.      FEES FOR SERVICE OF SUBPOENAS

          A. Carl Walker (first attempt): $210.34

          B. Carl Walker (second attempt): $84.00

          C. Dr. Andrew Terrono: $125.90

          D. Cap. Gifford: $215.30

          E. Francis Tallino: $215.88

          F. Kayleigh Rock: $192.41

          G. Michael Collyer: $192.21

          H. James Corbett and Stephen Healy combined subpoena fee: $419.00

          I. Stephen Healy second attempt: $201.14

          J. Stephen Healy third attempt: $84.00

          K. Phillip Parent: $209.00

Total subpoena fees: $2149.18.
          Case 1:17-cv-10432-DJC Document 160-1 Filed 02/15/19 Page 2 of 4




   II.      FEES FOR PRINTED OR ELECTRONICALLY RECORDED TRANSCRIPTS
            NECESSARILY OBTAINED FOR USE IN THE CASE


   A. Days 1, 3, and 4 transcripts: $1281.00

   B. Day 2 transcript: $478.85

Total transcript fees: $1759.85

   III.     FEES FOR DISBURSEMENTS AND PRINTING

   A. January 9, 2019-Postnet, Jersey City, NJ: $248.81

   B. January 10, 2019-Postnet, Jersey City, NJ: $294.87

   C. January 12, 2019-Postnet, Jersey City, NJ: $55.16

   D. January 13, 2019-FedEx, Boston, MA: $38.30

   E. January 14, 2019-FedEx, Boston, MA: $40.64

   F. January 14, 2019-FedEx, Boston, MA: $231.63

   G. January 16, 2019-FedEx, Boston, MA: $62.20

   H. January 17, 2019-FedEx, Boston, MA: $76.50

   I. January 17, 2019-FedEx, Boston, MA: $58.41

   J. January 17, 2019-FedEx, Boston, MA: $16.52

Total fees for disbursements and printing: $1123.04.


   IV.      FEES FOR WITNESSES

   A. Michael Panish, Hancock, NH:

            a. One day of attendance ($40.00);

            b. one day of subsistence ($238.00);

            c. 157 miles round trip ($51.03);
         Case 1:17-cv-10432-DJC Document 160-1 Filed 02/15/19 Page 3 of 4



           d. Total fee: $329.03

   B. Dr. Charles Cushing, City of New York, New York:

           a. Two days of attendance ($80.00);

           b. Two days of subsistence ($476.00);

           c. 430 miles round trip ($139.75);

           d. Total fee: $695.75

   C. Patrick Mason, Holliston, Massachusetts:

           a. One day of attendance ($40.00)

           b. 58 miles round trip ($18.85)

           c. Total fee: $58.85

Total fees for witnesses: $1,083.63.

   V.      OTHER COSTS

   Parking at court for witness Patrick Mason: $36.00

   VI.     TOTAL

   $6,151.70.




Dated: February 15, 2019                     Respectfully submitted,

                                             Plaintiff’s Counsel

                                             By: /s/ Shannon Pennock
                                             Pennock Law Firm LLC
                                             Pro Hac Vice
                                             411 Lafayette Street, 6th Floor
                                             New York, NY 10003
                                             (551) 200-6352
                                             Fax #: (929) 235-7273
                                             shannonpennock@pennocklawfirm.com
        Case 1:17-cv-10432-DJC Document 160-1 Filed 02/15/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, that a true and correct copy of the foregoing

document was served upon counsel of record by electronic mail through the U.S. District Court,

District of Massachusetts, electronic case filing system.


                                              PENNOCK LAW FIRM, LLC

                                              By: /s/ Shannon Pennock___
                                              Pennock Law Firm LLC
                                              Pro Hac Vice
                                              411 Lafayette Street, 6th Floor
                                              New York, NY 10003
                                              (551) 200-6352
                                              Fax: (929) 235-7273
                                              shannonpennock@pennocklawfirm.com
